Title: The Mississippi Question, [13 June] 1788
From: Madison, James
To: 


[13 June 1788]

   
   Henry asked for information from those delegates who had served in Congress when a treaty with Spain covering navigation rights on the Mississippi had been debated. Henry Lee, Monroe, and Grayson spoke ahead of JM.


Mr. Madison. Mr. Chairman—It is extremely disagreeable to me to enter into this discussion, as it is foreign to the object of our deliberations here, and may, in the opinion of some, lead to sully the reputation of our public councils. As far as my memory will enable me, I will develop the subject. We will not differ with one another with respect to facts: perhaps we may differ with respect to principles. I will take the liberty to observe, that I was led before to make some observations, which had no relation to the subject under consideration, as relative to the western country, to obviate suggestions of gentlemen, which seemed to me to be groundless. I stated that there was a period when the southern states were advocates for the alienation or suspension of the right to the Mississippi, (I will not say which) and the eastern states were against both. I mentioned this to shew, that there was no disposition in that part, to surrender that right or dispose of that country. I do suppose that the fishery had its influence on those states. No doubt it was the case. For that, and other reasons, they still continue against the alienation. For it might lessen the security of retaining the fishery. From the best information, it never was the sense of the people at large, or the prevailing characters of the eastern states, to approve of the measure. If interest,, sir, should continue to operate on them, I humbly conceive, that they will derive more advantage from holding the Mississippi, than even the southern states. For, if the carrying business be their natural province, how can it be so much extended and advanced, as by giving the encouragement to agriculture in the western country, and having the emolument of carrying their produce to market? The carrying trade must depend on agriculture for its support in a great measure. In what place is agriculture so capable of improvement and great extension, as in the western country? But whatever considerations may prevail in that quarter, or any other, respecting their interest, I think we may fairly suppose that the consideration which the honorable member mentioned, and which has been repeated, I mean the emigrations which are going on to the westward, must produce the same effect as to them, which it may produce with respect to us. Emigrations are now going on from that quarter as well as from this state.
I readily confess that neither the old confederation, nor the new constitution, involves a right to give [up] the navigation of the Mississippi. It is repugnant to the law of nations. I have always thought and said so. Although the right be denied, there may be emergencies which will make it necessary to make a sacrifice. But there is a material difference between emergencies of safety in time of war, and those which may relate to mere commercial regulations. You might on solid grounds deny in time of peace, what you give up in time of war. I do not conceive, however, that there is that extreme aversion in the minds of the people of the eastern states, to emigrate to the westward, which was insinuated by my honorable friend. Particular citizens, it cannot be doubted, may be averse to it. But it is the sense of the people at large, which will direct the public measures. We find from late arrangements made between Massachusetts and New-York, that a very considerable country to the westward of New-York, was disposed of to Massachusetts, and by Massachusetts to some individuals, to conduct emigrants to that country.
There were seven states who thought it right to give up the navigation of the Mississippi for 25 years, for several reasons which have been mentioned. As far as I can recollect, it was nearly as my honorable friend said. But they had no idea of absolutely alienating it. I think one material consideration which governed them was, that there were grounds of serious negotiation between Great-Britain and Spain, which might bring on a coalition between those nations, which might enable them to bind us on different sides, permanently withhold that navigation from us, and injure us in other respects materially. The temporary cession, it was supposed, would fix the permanent right in our favor, and prevent that dangerous coalition. It is but justice to myself to say, that however plausible the reasons urged for its temporary cession may have been, they never convinced me of its utility. I have uniformly disapproved of it, and do now.
With respect to the secretary of foreign affairs, I am intimately connected with him. I shall say nothing of his abilities and attachment to his country. His character is established in both respects. He has given a train of reasoning which governed him in his project. If he was mistaken, his integrity and probity more than compensate for the error.
I am led to think there is no settled disposition in seven states to give up that object, because New-Jersey on a further consideration of the subject, actually gave instructions to her delegates to oppose it. And what was the ground of this? I do not know the extent and particular reasons of her instructions. But I recollect, that a material consideration was, that the cession of that river would diminish the value of the western country, which was a common fund for the United States, and would consequently tend to impoverish their public treasury. These, sir, were rational grounds.
Give me leave, sir, as I am upon this subject, and as the honorable gentleman has raised a question, whether it be not more secure under the old than the new constitution—to differ from him. I shall enter into the reasoning which, in my mind, renders it more secure under the new system—Two thirds of the senators present, (which will be nine states, if all attend to their duty) and the president must concur in every treaty which can be made. Here are two distinct and independent branches, which must agree to every treaty. Under the existing system two thirds of the states must concur to form a treaty. But it is but one body. Gentlemen may reason and conclude differently on this subject. I own that as far as I have any rights, which are but trivial, I would rather trust them to the new than the old government. Besides, let me observe, that the house of representatives will have a material influence on the government, and will be an additional security in this respect: but there is one thing which he mentioned, which merits attention. If commercial policy be a source of great danger, it will have less influence in the new system, than in the old. For in the house of representatives, it will have little or no influence. They are drawn from the landed interest; taken from the states at large, and many of them from the western country. Whereas the present members of congress have been taken from the Atlantic side of the continent. When we calculate the dangers that may arise in any case, we judge from the rules of proportion and chances of numbers. The people at large choose those who elect the president. The weight of population will be to the southward, if we include the western country. There will then be a majority of the people in favor of this right. As the president must be influenced by the sense and interest of his electors, as far as it depends on him (and his agency in making treaties is equal to that of the senate) he will oppose the cession of that navigation. As far as the influence of the representatives goes, it will also operate in favor of this right. The power of treaties is not lodged in the senators of particular states. Every state has an equal weight. If ten senators can make a treaty, ten senators can prevent one from being made. It is from a supposition, that all the southern delegates will be absent, that ten senators, or two thirds of a majority, can give up this river. The possibility of absence operates equally as much against the northern states. If one-fifth of the members present think the measure erroneous, the votes of the states are to be taken upon it, and entered on the journals. Every gentleman here ought to recollect, that this is some security, as the people will thereby know those who advocate iniquitous measures. If we consider the number of changes in the members of the government, we will find it another security. But after all, sir, what will this policy signify, which tends to surrender the navigation of the Mississippi? Resolutions of congress to retain it, may be repeated, and re-echoed from every part of the United States. It is not resolutions of this sort, which the people of this country wish for. They want an actual possession of the right, and protection in its enjoyment. Similar resolutions have been taken under the existing system, on many occasions. But they have been heretofore, and will be hereafter, in my opinion, nugatory and fruitless, unless a change takes place which will give energy to the acts of the government.
I will take the liberty to touch once more on the several considerations which produced the question, because perhaps the committee may not yet thoroughly comprehend it. In justice to those gentlemen who concluded in favor of the temporary cession, I mention their reasons, although I think the measure wrong. The reasons for so doing under the old system, will be done away by the new system. We could not, without national dishonor, assert our right to the Mississippi, and suffer any other nation to deprive us of it. This consideration, with others before mentioned, influenced them. I admit it was wrong. But it is sufficient to prove that they acted on principles of integrity. Will they not be bound by honor and conscience, when we are able to enjoy and retain our right, not to give it up, or suffer it to be interrupted? A weak system produced this project. A strong system will remove the inducement. For may we not suppose it will be reversed by a change of system? I was called up to say what was its present situation. There are some circumstances within my knowledge which I am not at liberty to communicate to this house. I will not go farther than to answer the objections of gentlemen. I wish to conceal no circumstance which I can relate consistently with my duty. As to matters of fact, I have advanced nothing which I presume will be contradicted. On matters of opinion, we may differ. Were I at liberty, I could develop some circumstances, which would convince this house, that this project will never be revived in congress, and that therefore no danger is to be apprehended.
